Name: 79/203/EEC: Commission Decision of 2 February 1979 authorizing the French Republic to apply protective measures to imports of live sheep falling within subheading 01.04 A I b) of the Common Customs Tariff and sheepmeat falling within subheading 02.01 A ex IV thereof, originating in third countries and in free circulation in the other Member States (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-02-21

 Avis juridique important|31979D020379/203/EEC: Commission Decision of 2 February 1979 authorizing the French Republic to apply protective measures to imports of live sheep falling within subheading 01.04 A I b) of the Common Customs Tariff and sheepmeat falling within subheading 02.01 A ex IV thereof, originating in third countries and in free circulation in the other Member States (Only the French text is authentic) Official Journal L 044 , 21/02/1979 P. 0018 - 0018**** COMMISSION DECISION OF 2 FEBRUARY 1979 AUTHORIZING THE FRENCH REPUBLIC TO APPLY PROTECTIVE MEASURES TO IMPORTS OF LIVE SHEEP FALLING WITHIN SUBHEADING 01.04 A I B ) OF THE COMMON CUSTOMS TARIFF AND SHEEPMEAT FALLING WITHIN SUBHEADING 02.01 A EX IV THEREOF , ORIGINATING IN THIRD COUNTRIES AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 79/203/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE REQUEST MADE BY THE FRENCH REPUBLIC TO THE COMMISSION ON 10 JANUARY 1979 BY TELEX FROM ITS PERMANENT REPRESENTATIVE TO THE EUROPEAN COMMUNITIES FOR AUTHORIZATION TO APPLY PROTECTIVE MEASURES TO IMPORTS OF LIVE SHEEP FALLING WITHIN SUBHEADING 01.04 A I B ) OF THE COMMON CUSTOMS TARIFF AND SHEEPMEAT FALLING WITHIN SUBHEADING 02.01 A EX IV THEREOF , ORIGINATING IN THIRD COUNTRIES AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS DIFFERENCES BETWEEN THE MEASURES OF COMMERCIAL POLICY CONCERNING THESE PRODUCTS APPLIED BY FRANCE AND THOSE APPLIED BY THE OTHER MEMBER STATES VIS-A-VIS THIRD COUNTRIES ARE CAUSING DEFLECTION OF TRADE ; WHEREAS THIS DEFLECTION TRADE IS PREVENTING THE MEASURES OF COMMERCIAL POLICY VIS-A-VIS THIRD COUNTRIES TAKEN BY FRANCE BY REASON OF THE ECONOMIC DIFFICULTIES FACED BY THE AGRICULTURAL SECTOR IN QUESTION FROM BEING CARRIED OUT ; WHEREAS METHODS FOR OBTAINING THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES CANNOT BE INTRODUCED AT THE PRESENT TIME ; WHEREAS , IN THESE CIRCUMSTANCES , PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY SHOULD BE AUTHORIZED FOR A LIMITED PERIOD , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO LIVE SHEEP FALLING WITHIN SUBHEADING 01.04 A I B ) OF THE COMMON CUSTOMS TARIFF AND SHEEPMEAT FALLING WITHIN SUBHEADING 02.01 A EX IV THEREOF , ORIGINATING IN THIRD COUNTRIES AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES . ARTICLE 2 THIS DECISION SHALL APPLY UNTIL THE APPLICATION OF A COUNCIL REGULATION ON THE COMMON ORGANIZATION OF THE MARKETS IN THE PRODUCTS IN QUESTION AND , IN ANY EVENT , NOT LATER THAN 31 DECEMBER 1979 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 2 FEBRUARY 1979 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT